       Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SISTERSONG WOMEN OF COLOR           )
                                    )
REPRODUCTIVE JUSTICE                )
COLLECTIVE et al.,                  )
                                    )
                                    )
      Plaintiffs,                   ) Civil Action No.: 1:19-cv-02973-SCJ
                                    )
                                    )
vs.                                 )
                                    )
                                    )
BRIAN KEMP et al.,                  )
                                    )
                                    )
                                    )
      Defendants.                   )
                                    )
                                    )




           PLAINTIFFS’ REPLY BRIEF IN RESPONSE TO
         DEFENDANT SHERRY BOSTON’S OPPOSITION TO
       PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
          Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 2 of 16




                                 INTRODUCTION

      Plaintiffs1 here reply to the opposition brief of Defendant Sherry Boston,

District Attorney for the Stone Mountain Judicial Circuit (“Defendant”).

Defendant’s opposition brief, Def. Sherry Boston’s Resp. Opp’n Pls.’ Mot. Prelim.

Inj. (“Def. Boston’s Br.”), ECF No. 71, argues that based on nonbinding

statements she made to the media in May 2019, “Plaintiffs understood before they

sued her office” that they could freely violate a felony statute, with a guarantee that

they would not face prosecution. Def. Boston’s Br. at 4. For that reason, Defendant

argues, there was “no legitimate basis for D.A. Boston to have been named a party

to this action.” Id. at 18. But controlling Eleventh Circuit precedent precludes that

argument: nonbinding media statements are not a legal defense against criminal

prosecution and do not prevent a prosecutor or her successor from reversing

course.

      As explained below: 1) Plaintiffs have standing because Defendant’s

nonbinding statements do not remove the credible threat of prosecution; 2) the Ex

1
  “Plaintiffs” here means Plaintiffs providing care in Defendant Boston’s
jurisdiction: Feminist Women’s Health Center, Planned Parenthood Southeast, and
Drs. Cwiak and Haddad.




                                          1
          Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 3 of 16




Parte Young exception to Eleventh Amendment immunity applies because

Plaintiffs seek prospective injunctive relief; and 3) the preliminary injunction

factors tilt decidedly in Plaintiffs’ favor. This Court should thus grant Plaintiffs’

motion to preliminarily enjoin all Defendants from enforcing the Act.

                                    ARGUMENT

I.      PLAINTIFFS HAVE STANDING BECAUSE THEY FACE A
        CREDIBLE THREAT OF PROSECUTION.

        Plaintiffs have standing and will suffer an “injury in fact” because they

engage in conduct that will undisputedly be criminal under H.B. 481,2 which

Defendant has the power to enforce. Defendant’s nonbinding statements to

reporters do not eliminate the credible threat of prosecution, or the resulting case or

controversy.

        A plaintiff has standing to bring a pre-enforcement challenge when there is a

“realistic danger of sustaining direct injury as a result of the statute’s operation or

enforcement.” Ga. Latino All. for Human Rights v. Governor of Ga., 691 F.3d

1250, 1257 (11th Cir. 2012) (quoting Socialist Workers Party v. Leahy, 145 F.3d

1240, 1245 (11th Cir. 1998)). While a plaintiff’s fear of prosecution cannot be

2
    H.B. 481 is Exhibit A to the Verified Complaint, ECF No. 1 (“Compl.”).




                                           2
        Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 4 of 16




“imaginary or speculative,” it is “unnecessary for a plaintiff to ‘expose himself to

actual arrest or prosecution’ to challenge a statute,” id. at 1258 (quoting Younger v.

Harris, 401 U.S. 37, 42 (1971), then quoting Babbitt v. United Farm Workers Nat’l

Union, 442 U.S. 289, 298 (1979)). Indeed, the Eleventh Circuit has described the

“credible threat of prosecution” standard as “quite forgiving,” and as met when a

plaintiff “has alleged an intention to engage in a course of conduct . . . proscribed

by a statute.” Wollschlaeger v. Governor, Fla., 848 F.3d 1293, 1304, 1305 (11th

Cir. 2017) (en banc) (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149,

160 (2014)). That Plaintiffs engage in conduct that violates a recently-passed law is

“sufficient” to establish injury. Ga. Latino All., 691 F.3d at 1259; see also e.g. Doe

v. Bolton, 410 U.S. 179, 188 (1973) (Because “[t]he physician is the one against

whom” the challenged abortion bans “directly operate,” there is “sufficient[] . . .

threat,” and plaintiff “should not be required to await and undergo a criminal

prosecution.”).

      Defendant argues that her nonbinding statements to reporters in May 2019

remove the credible threat of prosecution. Def. Boston’s Br. at 3–4 & n.1, 8–11

(listing media statements from May 2019). Under controlling Eleventh Circuit

precedent, that is wrong for several reasons.



                                          3
        Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 5 of 16




      First, a prosecutor’s nonbinding media statement fails to remove the credible

threat of prosecution because the statement is not a cognizable defense to criminal

prosecution, and Defendant cites no Georgia case suggesting otherwise. See

Wollschlaeger, 848 F.3d at 1306 (defendant’s letter of disavowal “does not offer

much solace” because defendant “has not engaged in any formal (i.e., binding)

rulemaking” or issued any binding “declaratory statement” under statutory

procedures); Am. Civil Liberties Union v. Fla. Bar (“ACLU”), 999 F.2d 1486,

1493–94 (11th Cir. 1993) (threat of prosecution continues to exist since “neither

[defendant] is bound by its court statements”); id. at 1495 (noting “non-binding

nature of [defendants’] statements”); see also N.C. Right to Life, Inc. v. Bartlett,

168 F.3d 705, 710–12 (4th Cir. 1999) (defendant’s “litigation position” insufficient

absent promulgation of formal rule).3 A nonbinding press statement has no “legal


3
  Georgia precedent limits the circumstances in which a prosecutor’s promise can
be binding, and those circumstances do not exist here. See State v. Hanson, 295
S.E.2d 297, 302 (Ga. 1982) (“[W]hile the prosecutor has, with court approval, the
power to promise to forgo prosecution, this promise must be limited to prosecution
as to specific crimes or transactions. Therefore, a valid promise to forgo
prosecution . . . must, first, contain a description of the crimes or transactions in
regard to which an individual is excused from prosecution. Secondly, the
prosecutor must obtain court approval of an agreement to forgo prosecutions.”).




                                           4
        Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 6 of 16




force.” Bryant v. Woodall, 363 F. Supp. 3d 611, 623 (M.D.N.C. 2019), appeal

docketed, No. 19-1685 (4th Cir. June 26, 2019).

      Second, nonbinding statements fail to remove the credible threat of

prosecution because they do not prevent a prosecutor from later changing her mind

pursuant to prosecutorial discretion—the very discretion that Defendant

emphasizes she must retain. See Def. Boston’s Br. at 22–23; see also ACLU, 999

F.2d at 1494 (disavowal was immaterial “[i]nsofar as the [defendant] has the

discretion to change its policy regarding the interpretation and enforcement of” the

challenged rule); Hallandale Prof’l Fire Fighters Local 2238 v. City of Hallandale,

922 F.2d 756, 762 (11th Cir. 1991) (disavowal does not defeat standing where

“[a]ll that remained between the plaintiff and the impending harm was the

defendant’s discretionary decision—which could be changed—to withhold

prosecution” (citing Solomon v. City of Gainesville, 763 F.2d 1212 (11th Cir.

1985) (plaintiff had standing despite the fact that city commission had “instructed

its City Manager to discontinue any and all prosecutorial action now and in the

future with regard to” plaintiff’s actions))); cf. Summit Med. Assocs., P.C. v. Pryor,

180 F.3d 1326, 1339–40 (11th Cir. 1999) (in Eleventh Amendment context, noting

that even where Attorney General confirmed in writing that he would enforce an



                                          5
        Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 7 of 16




abortion method ban only post-viability, he could later “withdraw the enforcement

directive and prosecute [such abortions] pre-viability”).4

      Third, a prosecutor’s public statements fail to remove the credible threat of

prosecution because such statements do not bind successors in office. See Socialist

Workers Party, 145 F.3d at 1246 (finding that despite defendants’ “disavowal of

their authority to enforce,” a successor could “attempt to apply the” challenged law

to plaintiffs); ACLU, 999 F.2d at 1494 (“change in membership” of defendant

commission “could result in a change in . . . policy regarding the interpretation and

enforcement of” challenged rule). The Supreme Court has recognized this threat in


4
  Other courts have similarly found assurances insufficient when defendants have
discretion to change their mind. See, e.g., Va. Soc’y for Human Life, Inc. v. FEC,
263 F.3d 379, 388, 390 (4th Cir. 2001) (defendant’s “nonbinding assurances that
[plaintiff] would not be prosecuted did not overcome the presumption of a credible
fear of prosecution,” because defendant members “might change their minds”),
overruled on other grounds, Real Truth About Abortion, Inc. v. FEC, 681 F.3d 544
(4th Cir. 2012); Chamber of Commerce v. FEC, 69 F.3d 600, 603 (D.C. Cir. 1995)
(credible threat of prosecution remained because nothing “prevents the [defendant]
Commission from enforcing its rule at any time with, perhaps, another change of
mind of one of the Commissioners”); Bryant, 363 F. Supp. 3d at 624 (“an isolated
statement or message subject to the changing whims of individual government
officials and without force to bind successors does little to address the fear that one
might be prosecuted under the statute tomorrow, were those officials to change
course.”).




                                           6
        Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 8 of 16




the abortion context. See Stenberg v. Carhart, 530 U.S. 914, 945 (2000)

(notwithstanding Attorney General’s narrowing construction of an abortion method

ban as reaching only a rarely used variant, “future Attorneys General may choose

to pursue physicians who use” the common abortion method, and who therefore

“must fear prosecution, conviction, and imprisonment.”).5

      Defendant relies primarily on a trio of Tenth Circuit cases to suggest that

any kind of nonbinding prosecutorial disavowal automatically defeats standing—

but to no avail. Def. Boston’s Br. at 7–9. As explained above, Defendant’s

proposed rule conflicts with Eleventh Circuit precedent.6 Moreover, not one of

those Tenth Circuit cases involved a disavowal as flimsy as a generic press


5
  The fear of prosecution is particularly strong here given that the Act was so
recently passed. See Wollschlaeger, 848 F.3d at 1305 (noting law “was challenged
soon after it was enacted” and finding standing despite nonbinding disavowal);
Harrell v. Fla. Bar, 608 F.3d 1241, 1257 (11th Cir. 2010) (“If a challenged law or
rule was recently enacted . . . an intent to enforce the rule may be inferred.”); Doe
v. Bolton, 410 U.S. at 188 (plaintiffs had standing to challenge Georgia abortion
statute that was “recent and not moribund”).
6
 The Tenth Circuit seems to apply an unusual standard. See, e.g., Bryant, 363 F.
Supp. 3d at 625 (“[T]his court notes three cases from the Tenth Circuit finding that
an official disavowal negates the credible threat of enforcement even when it does
not entirely eliminate the possibility of prosecution . . . . However, this approach
appears to be unique to the Tenth Circuit.”).




                                          7
        Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 9 of 16




statement. See Mink v. Suthers, 482 F.3d 1244, 1254 (10th Cir. 2007) (no standing

where prosecutor entered “No File” decision specifically with respect to plaintiff’s

conduct); Winsness v. Yocom, 433 F.3d 727, 732 (10th Cir. 2006) (same where

defendant disavowed prosecution in sworn affidavit); D.L.S. v. Utah, 374 F.3d 971,

975 (10th Cir. 2004) (same). The other decisions Defendant cites, see Def.

Boston’s Br. at 8–9, 11 n.4, are equally distinguishable.7

      In sum, Defendant’s nonbinding media statements have no legal force and

do not defeat standing. The case or controversy between Plaintiffs and Defendant

is very much live.8


7
 In Doe v. Pryor, 344 F.3d 1282, 1285 (11th Cir. 2003), the defendant Attorney
General had no power to enforce the challenged statute; Defendant does here. In
Poe v. Ullman, 367 U.S. 497, 501 (1961) (plurality op.), the criminal law had been
on the books and unenforced for over 80 years; H.B. 481 was just passed. In
McCormack v. Hiedeman, 694 F.3d 1004, 1024 (9th Cir. 2012), it was unclear
whether plaintiff intended to engage in criminal conduct and the challenged law
“explicitly exclude[d]” plaintiff from criminal liability; here, Plaintiffs’ actions
would be criminal. In Harmon v. City of Kan. City, 197 F.3d 321, 327 (8th Cir.
1999), the plaintiff’s conduct was “not prohibited” by the challenged law; here,
Plaintiffs’ conduct is.
8
 Plaintiffs are quite willing to dismiss Defendant without prejudice pursuant to an
order that she be bound by any relief granted in this case. The plaintiffs and certain
defendants in the ongoing challenge to Alabama’s abortion ban entered into such
an agreement and made a joint motion to dismiss, which the court granted. See
                                                      . . . footnote continues on next page




                                          8
       Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 10 of 16




II.   PLAINTIFFS MAY SUE DEFENDANT UNDER EX PARTE YOUNG
      BECAUSE THEY SEEK PROSPECTIVE RELIEF.

      Plaintiffs may sue Defendant in her official capacity under the Ex parte

Young, 209 U.S. 123 (1908), exception to Eleventh Amendment immunity because

their conduct will unquestionably violate H.B. 481 and they seek prospective

relief. As the Supreme Court has explained, “[i]n determining whether the doctrine

of Ex parte Young avoids an Eleventh Amendment bar to suit, a court need only

conduct a ‘straightforward inquiry into whether [the] complaint alleges an ongoing

violation of . . . law and seeks relief properly characterized as prospective.’”

Verizon Md. Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002)

(alteration in original) (quoting Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S.

261, 296 (1996)); see also Curling v. Sec’y of Ga., 761 F. App’x 927, 931 (11th

Cir. 2019) (applying standard). The Ex parte Young exception applies here because

the Verified Complaint, ECF No. 1, alleges that Plaintiffs’ conduct will violate

H.B. 481 and they seek prospective relief.




Order Granting Joint Motion to Dismiss, Robinson v. Marshall, No. 2:19cv365-
MHT (wo) (M.D. Ala. June 7, 2019), ECF No. 44.




                                           9
       Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 11 of 16




       Defendant relies on various out-of-circuit decisions predating the Supreme

Court’s decision in Verizon, arguing that “[b]ecause D.A. Boston has not enforced

or even threatened to enforce H.B. 481 against any of the Plaintiffs, she thus enjoys

Eleventh Amendment immunity.” Def. Boston’s Br. at 15. But Verizon contains no

such requirement, and the Eleventh Circuit has rejected this argument. In Summit

Medical Associates, P.C., the defendants made the near-identical argument that

“Young does not apply when a defendant state official has neither enforced no[r]

threatened to enforce the allegedly unconstitutional state [abortion] statute.” 180

F.3d at 1340 n.11. Rejecting this proposition, the Eleventh Circuit held that the

only inquiry is whether the defendant had the “authority to enforce the statutes.”

Id.; see also id. at 1338–40 (discussing at length why Ex parte Young does not

require specifically threatened prosecution). The Ex parte Young exception to

Eleventh Amendment immunity applies here because Defendant Boston has

authority to enforce H.B. 481.

III.   THE PRELIMINARY INJUNCTION FACTORS TILT DECIDEDLY
       IN PLAINTIFFS’ FAVOR.

       All four preliminary injunction factors tilt in Plaintiffs’ favor.

       First, Plaintiffs are likely to succeed on the merits because H.B. 481 is

unconstitutional. See Pls.’ Mem. Supp. Their Mot. Prelim. Inj. Relief (“Pls.’


                                           10
       Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 12 of 16




Opening Br.”) at 10–18, ECF No. 24. Defendant points to standing and Eleventh-

Amendment immunity in her discussion of the merits, Def. Boston’s Br. at 13–15;

Plaintiffs addressed those issues above, see supra Parts I–II.

      Second, there is a likelihood of imminent and irreparable harm because, as

Defendant does not dispute, under H.B. 481, Plaintiffs’ patients will suffer

deprivations of their constitutional privacy rights and harm to their health, dignity,

and autonomy. See Pls.’ Opening Br. at 19–21. Such threats mandate a finding of

irreparable harm. Id. at 18. Plaintiffs also face a credible threat of prosecution

which can result in incarceration even before trial and imprisonment for ten years.

See United States v. Bogle, 855 F.2d 707, 710–11 (11th Cir. 1988) (“unnecessary

deprivation of liberty clearly constitutes irreparable harm”). And Defendant does

not dispute the irreparable harm that vague laws such as H.B. 481 cause, see Pls.’

Opening Br. at 18; indeed, Defendant herself has noted the Act’s “ambiguity,” Def.

Boston’s Br. at 4.

      Third, the balance of equities tilts strongly in Plaintiffs’ favor. On the one

hand, Plaintiffs face a credible threat of prosecution. See supra Part I. On the other

hand, Defendant will suffer no legally cognizable harm if she is enjoined from

enforcing H.B. 481 because prosecutors lack discretion to violate the Constitution.



                                          11
       Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 13 of 16




For that reason, any reliance on comity and federalism concerns is a red herring.

Defendant nonetheless makes the troubling suggestion that under Younger v.

Harris, 401 U.S. 37 (1971), federalism principles require women and doctors to

suffer prosecution before challenging H.B. 481. Def. Boston’s Br. at 18 n.5, 19–21.

But Younger applies only to the unique interests raised in ongoing state

prosecutions. 401 U.S. at 41. As the Eleventh Circuit has explained, Younger

counsels in favor of federal injunctive relief before state prosecution—exactly the

relief Plaintiffs seek—because it is unconscionable to force people to become

criminals before they can challenge an unconstitutional law. Summit, 180 F.3d at

1338–40.9

      Last, Defendant does not dispute that the public interest weighs in favor of

an injunction.

                                       *        *   *

9
  Defendant’s citations are not to the contrary. See Def. Boston’s Br. at 19–20.
O’Shea v. Littleton, 414 U.S. 488, 499–500 (1974), concerned a federal injunction
that would micromanage state criminal proceedings, not a pre-prosecution
challenge. McKusick v. City of Melbourne, 96 F.3d 478, 487–489 (11th Cir. 1996),
involved a bizarre request for a federal court injunction to enforce an existing state
court injunction, raising unique federalism concerns not present here.




                                           12
       Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 14 of 16




      While Defendant insists that Plaintiffs can obtain declaratory relief against

other Defendants10 before January 2020, it is for this Court to determine the

schedule on which it will rule.11 In any event, injunctive relief against

unconstitutional abortion laws is entirely appropriate and routine, see, e.g.,

Stenberg, 530 U.S. at 946 (upholding injunction), Pls.’ Opening Br. at 12–13

(citing cases), and Plaintiffs have pursued a preliminary injunction with alacrity to

ensure relief well before January 2020.

                                  CONCLUSION

      For the reasons stated above and in Plaintiffs’ opening brief, this Court

should grant Plaintiffs’ motion to preliminarily enjoin all Defendants from

enforcing the Act.


10
  Again, Defendant’s citations are inapposite. See Def. Boston’s Br. at 18.
Whereas Defendant has the power to enforce the Act, the court in Scott v. Taylor,
405 F.3d 1251, 1257 (11th Cir. 2005), excused defendants because they had no
power to enforce the challenged statute (and also had legislative immunity). In
United States v. Ramsey, 331 F.2d 824, 826 (5th Cir. 1964), the plaintiff had
named the state itself as a defendant, and the court excused the state from litigation
because the plaintiffs had also sued state officers. Defendant Boston is a state
officer, not the state itself.
11
  See Pls.’ Reply Br. Resp.to Defs.’ Opp’n Pls.’ Mot. Prelim. Inj. at 14–15 (filed
Sept. 13, 2019) (discussing schedule).




                                          13
       Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 15 of 16




Respectfully submitted this 13th day of September, 2019.

Susan Talcott Camp*                    Sean Young
Elizabeth Watson*                      Attorney Bar Number: 790399
AMERICAN CIVIL LIBERTIES UNION         Attorney for Plaintiffs
FOUNDATION, INC.                       AMERICAN CIVIL LIBERTIES UNION
125 Broad Street, 18th Floor           FOUNDATION OF GEORGIA, INC.
New York, NY 10004                     P.O. Box 77208
(212) 549-2633                         Atlanta, GA 30357
tcamp@aclu.org                         Telephone: (678) 981-5295
ewatson@aclu.org                       Email: syoung@acluga.org

Attorneys for Plaintiffs SisterSong,
ACWC, AWMC, carafem, Summit,           Julie Rikelman*
and Drs. Cwiak, Haddad and Lathrop     Emily Nestler*
                                       Kirby Tyrrell*
Carrie Y. Flaxman*                     CENTER FOR REPRODUCTIVE RIGHTS
PLANNED PARENTHOOD FEDERATION          199 Water Street, 22nd Floor
OF AMERICA                             New York, NY 10038
1110 Vermont Avenue, NW                (917) 637-3670 (phone)
Suite 300                              (917) 637-3666 (fax)
Washington, DC 20005                   jrikelman@reprorights.org
(202) 973-4800                         enestler@reprorights.org
carrie.flaxman@ppfa.org                ktyrrell@reprorights.org

Susan Lambiase*                        Attorneys for Plaintiffs Feminist and
PLANNED PARENTHOOD FEDERATION          CWHO
OF AMERICA
123 William St., Floor 9
New York, NY 10038
(212) 541-7800 (phone)
(212) 247-6811 (fax)                    * Admitted pro hac vice
susan.lambiase@ppfa.org

Attorneys for PPSE



                                       14
       Case 1:19-cv-02973-SCJ Document 88 Filed 09/13/19 Page 16 of 16




                     CERTIFICATE OF COMPLIANCE

Pursuant to N.D. Ga. Local Civil Rule 7.1(D), I hereby certify that the foregoing
has been prepared in compliance with N.D. Ga. Local Civil Rule 5.1(C) in Times
New Roman 14-point typeface.

Sean Young
Attorney Bar Number: 790399
Attorney for Plaintiffs
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF GEORGIA, INC.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org



                         CERTIFICATE OF SERVICE

I hereby certify that on September 13, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which constitutes service on
ECF registered users. N.D. Ga. Civil Local Rule 5.1(A)(3).


Sean Young

Attorney Bar Number: 790399
Attorney for Plaintiffs
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF GEORGIA, INC.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org




                                        15
